               IN THE UNITED STATES DISTRICT COURT

                   FOR THE DISTRICT OF HAWAII

ELGENE LUZON DE-AMOR,         )        CIVIL NO. 19-00128 SOM-RLP
                              )
         Plaintiff,           )        ORDER DISMISSING SECOND
                              )
                                       AMENDED COMPLAINT AND DENYING
vs.                           )
                              )        AS MOOT APPLICATION TO
BUENAVENTURA C. CABALAN, ET   )        PROCEED IN FORMA PAUPERIS
AL.,                          )
                              )
         Defendants.          )
_____________________________ )

     ORDER DISMISSING SECOND AMENDED COMPLAINT AND DENYING
        AS MOOT APPLICATION TO PROCEED IN FORMA PAUPERIS
          On March 13, 2019, Plaintiff Elgene Luzon De-Amor,

proceeding pro se, filed a Complaint in this matter along with

an Application to Proceed in District Court Without Prepaying

Fees and Costs (“IFP Application”).    See ECF Nos. 1 & 2.

Because De-Amor failed to allege any viable claim over which

this court had subject matter jurisdiction, this court dismissed

the original Complaint and denied as moot the IFP Application.

De-Amor was given leave to file an Amended Complaint.     See ECF

No. 5.

          On March 19, 2019, De-Amor filed an Amended Complaint

along with a second IFP Application.    See ECF Nos. 6 & 7.   On

March 27, 2019, De-Amor filed two other documents that appeared

to be intended to supplement her Amended Complaint.     See ECF
Nos. 8 & 9.   On April 2, this court dismissed the Amended

Complaint, as supplemented, and denied the second IFP

Application as moot, ruling that the Amended Complaint failed to

state any claim against any Defendant.     See ECF No. 11.   The

court noted that De-Amor’s allegations were often illegible,

rambling, conclusory statements unsupported by coherent factual

detail.   Id., PageID # 275.   The court gave De-Amor one last

chance to file an amended pleading, informing her that, if the

court dismissed the Second Amended Complaint and it appeared to

be futile to allow further amendment, the court would end this

action.   Id., PageID # 279.   The court provided De-Amor with

guidance as to how she could amend her pleading in a manner that

would allow it to proceed.     Id., PageID #s 277-79.

           On April 12, 2019, De-Amor filed a Second Amended

Complaint, along with a third IFP Application.    Because the

Second Amended Complaint continues to be incoherent and to fail

to allege in a legible manner any viable claim over which this

court has subject matter jurisdiction, the court dismisses the

Second Amended Complaint and denies the third IFP Application as

moot.   28 U.S.C. § 1915(e)(2) (allowing this court to dismiss a

complaint at the outset if it appears from the facts alleged

that the action is frivolous, that the action fails to state a

claim upon which relief can be granted, or seeks monetary relief



                                  2
against a defendant who is immune from such relief); see also

Tripati v. First Nat. Bank & Trust, 821 F.2d 1368, 1370 (9th Cir.

1987).

           De-Amor’s Second Amended Complaint is approximately an

inch thick, consisting of copies of articles, music scores,

money, and maps, with handwritten notations on them.       The Second

Amended Complaint fails to clearly allege any fact showing that

any Defendant harmed her or demonstrating why any Defendant

should be liable to her.   The court therefore dismisses the

Second Amended Complaint as frivolous and because it fails to

state a claim upon which relief can be granted.

           In the usual case, this court freely grants leave to

file amended complaints that cure deficiencies.       However, leave

to amend may be denied when further amendment would be futile.

See, e.g., Leadsinger, Inc. v. BMG Music Pub., 512 F.3d 522, 532

(9th Cir. 2008); Gardner v. Martino, 563 F.3d 981, 990 (9th Cir.

2009).   In this case, the court has given De-Amor multiple

chances to amend her pleadings.       De-Amor’s latest pleading

demonstrates that she will not be able to state a viable claim.

The court therefore dismisses the Second Amended Complaint,

denies the Third IFP Application as moot, and declines to allow

De-Amor further leave of court to file amended pleadings.




                                  3
            The Clerk of Court is directed to enter Judgment

against De-Amor and to close this case.

            IT IS SO ORDERED.

            DATED: Honolulu, Hawaii, April 24, 2019.




                              /s/ Susan Oki Mollway

                              Susan Oki Mollway
                              United States District Judge




De-Amor v. Cabalan, et al., Civ. No. 19-00128 SOM-RLP; ORDER DISMISSING
SECOND AMENDED COMPLAINT AND DENYING AS MOOT APPLICATION TO PROCEED IN FORMA
PAUPERIS




                                      4
